Citation Nr: 0107072	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury with calcific deposits, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 1998 RO decision which denied 
an increase in a 10 percent rating for residuals of a left 
knee injury with calcific deposits.  In an August 1998 
decision, the RO granted secondary service connection for a 
right heel spur (rated 10 percent) and traumatic arthritis of 
the left knee (rated 10 percent).  On his substantive appeal 
form received in November 1998, the veteran stated he was 
only continuing his appeal as to the 10 percent rating for 
his left knee disability.  The Board construes this to mean 
the veteran is appealing the issue of entitlement to an 
increase in a 10 percent rating for residuals of a left knee 
injury with calcific deposits, and therefore that issue will 
be addressed in the present decision.  

The Board notes the veteran requested a hearing at the RO 
before a member of the Board (Travel Board hearing).  He 
canceled the hearing scheduled in May 1999.  A new Travel 
Board hearing was scheduled for January 2001, but he failed 
to appear for it.  


FINDING OF FACT

The veteran's service-connected residuals of a left knee 
injury with calcific deposits (as separate from service-
connected traumatic arthritis of the left knee) are 
manifested by a slightly varus knee and mild quadriceps and 
calf muscle atrophy; there was no evidence of swelling, 
tenderness, or instability of the left knee on the last 
examination.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals of a left knee injury with 
calcific deposits (as separate from service-connected 
traumatic arthritis of the left knee) are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5259 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1967 to 
February 1970.  The service medical records show the veteran 
injured his left knee while playing football in September 
1968, sustaining a sprain of the medial collateral ligament, 
and his knee was placed in a cast for six weeks.  He 
reinjured the knee in December 1968.  He complained of left 
knee pain in February 1969 and April 1969.  The left knee was 
normal on a December 1969 separation physical examination.  
On a January 1970 orthopedic consultation report, it was 
noted that his left knee had good range of motion, that 
ligaments were tight, and that there was no effusion.  Some 
chondromalacia was noted, and he was cleared for separation.  
The veteran was discharged from the service in February 1970.  

An August 1971 VA examination, including X-rays, noted 
calcific deposits of the left knee.

In a September 1971 decision, the RO granted service 
connection and a 10 percent rating for residuals of a left 
knee injury with calcific deposits.  

On VA examinations in December 1971 and August 1976, the 
veteran was diagnosed with residuals of a left knee injury 
with calcific deposits.  On the 1971 examination, he had 
atrophy of the left quadriceps and tenderness over the 
anterior medial aspect of the left knee. On the 1976 
examination, he had slight lateral instability and slight 
limitation of range of motion of the left knee as compared to 
the right knee, and slightly less thigh circumference of the 
left knee as compared to the right knee.  

Private medical records from Queens-Long Island Medical Group 
dated from December 1988 to December 1995 show that in 
December 1988 the veteran had no complaints and had a normal 
physical examination.  On the examination report, it was 
reported that he had old trauma to the left knee.  

A September 1996 VA phone record indicates the veteran was 
notified that he had not received any medical care at the VA 
in over a year and was advised of the importance of regular 
medical check-ups.  VA outpatient records from the Brooklyn 
VA Medical Center (VAMC) dating back to May 1990 do not show 
any treatment for the veteran's left knee.  

In November 1996, the RO received the veteran's claim for an 
increase in a 10 percent rating for his service-connected 
left knee disability.  He stated that his condition continued 
to deteriorate and that he had been treated at the St. Albans 
VAMC since January 1988.

On a December 1996 VA examination, it was noted the veteran 
had a history of a left knee injury in service and was 
followed up at the Bronx and St. Albans VAMCs.  It was noted 
he was last seen six years previously and was currently being 
seen by a private physician.  The veteran complained of left 
knee pain and weakness.  On examination, he ambulated without 
assistance or an assistive device.  He was able to walk on 
his heels but not on his toes (due to a painful bunion).  
There was some crepitus with left knee range of motion.  
There was no edema.  Motor power was within full limits 
throughout. Other than some left knee varus, three was no 
other impairment of the left knee noted.  The range of motion 
of the left knee was from 0 degrees of extension to 120 
degrees of flexion.  X-rays of the left knee revealed 
degenerative joint disease with spur formation, narrow joint 
space, and calcification of the medial collateral ligaments.  
The pertinent diagnosis was degenerative joint disease of the 
left knee.  

In a January 1997 letter, the Bronx VAMC notified the RO that 
a thorough search for records on the veteran yielded only a 
patient locator card which indicated the veteran was an 
inpatient at the facility on two occasions in 1975 (the 
nature of the admissions were not known because these records 
could not be located).  

On VA examinations in May 1997, the veteran complained of 
left knee pain and occasional swelling and weakness.  He also 
noted a history of his knee giving out.  On examination, an 
old scar was noted on the left knee cap.  The left knee 
position was in slight varus.  His gait was normal.  There 
was no swelling, tenderness, or medial/lateral instability of 
the left knee.  The anterior drawer test was negative.  There 
was mild quadriceps and calf muscle atrophy.  The range of 
motion of the left knee was from 0 degrees of extension to 
110 degrees of flexion.  It was noted that X-rays of the left 
knee dated in December 1996 showed degenerative joint disease 
with spur formation, narrow joint space, and calcification.  
The diagnosis was degenerative joint disease of the left 
knee.  

Private medical records from Queens-Long Island Medical Group 
dated from April 1997 to January 1998 do not show any 
treatment for a left knee condition.  

In an April 1998 decision, the RO denied an increase in a 10 
percent rating for residuals of a left knee injury with 
calcific deposits.  

In an August 1998 decision, the RO granted service connection 
and a 10 percent rating for traumatic arthritis of the left 
knee.  The RO also continued the 10 percent rating for 
residuals of a left knee injury with calcific deposits.  (The 
veteran's service-connected left knee condition is separately 
rated as 10 percent disabling for traumatic arthritis and 10 
percent disabling for residuals of a left knee injury with 
calcific deposits.)  

On his November 1998 substantive appeal form, the veteran 
stated he would mail the VA a copy of his medical records 
from his family doctor who had the "history" on his leg.  
The veteran did not thereafter send any private records.  



II.  Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist.  38 U.S.C.A. 
§ 5103A, as added by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Currently, the veteran's service-connected residuals of a 
left knee injury with calcific deposits (as separate from 
service-connected traumatic arthritis of the left knee) are 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Codes 5299-5259, for removal of semilunar cartilage.  Code 
5299 denotes a rating by analogy when an unlisted condition 
is encountered, and under such circumstances the code number 
reflects that part of the rating schedule most closely 
identifying the part/system of the body involved, or "52" 
as the first two digits in this case, and the fact that such 
condition is unlisted, or "99" as the last two digits in 
this case.  38 C.F.R. § 4.27.  Under Code 5259, removal of 
semilunar cartilage, symptomatic, warrants a 10 percent 
rating.  The veteran is currently evaluated at the maximum 
rating under this code.  

As previously noted, the veteran is also service-connected 
and separately rated at 10 percent for traumatic arthritis of 
the left knee under 38 C.F.R. § 4.71a, Code 5010, for 
arthritis due to trauma.  (This separate rating method is 
permitted by recent precedent opinions of the VA General 
Counsel.  VAOPGCPREC 23-97 and 9-98.)  Under Code 5010, 
traumatic arthritis substantiated by X-ray findings is rated 
as degenerative arthritis (Code 5003), which is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved (a 
10 percent rating is assigned where the degree of limitation 
of motion of the affected joint would be noncompensable under 
a limitation-of-motion code).  The veteran's left knee 
condition is manifested by some limitation of motion (0 
degrees of extension to 110 degrees of flexion).  As these 
findings would be noncompensable under 38 C.F.R. § 4.71a, 
Codes 5260 and 5261 (the limitation-of-motion codes for the 
leg), his left knee arthritis is assigned a 10 percent rating 
under the arthritis code.  In order to avoid the rule against 
pyramiding (i.e., evaluation of the same disability under 
various diagnoses is to be avoided), these Codes -- 5003, 
5010, 5260, and 5261 -- will not be considered in the review 
of the 10 percent rating assigned the veteran's residuals of 
a left knee injury with calcific deposits.  38 C.F.R. § 4.14.

As noted in the introduction to the present decision, the 
veteran has only appealed the rating assigned the residuals 
of a left knee injury with calcific deposits.  Such condition 
is currently evaluated as 10 percent disabling (and has been 
10 percent disabling since service connection was established 
in 1971 and is therefore "protected" from reduction, see 38 
U.S.C.A. § 110).  At that time service connection was 
established in 1971, the disability was rated under 38 C.F.R. 
§ 4.71a, Code 5257.  Under this code, a 10 percent rating is 
assigned for slight impairment of the knee with recurrent 
subluxation or lateral instability, and a 20 percent rating 
is assigned for moderate impairment of the knee with 
recurrent subluxation or lateral instability.  

Recent VA and private medical records show minimal, if any, 
findings in regard to residuals of a left knee injury, 
excluding arthritis and limitation of motion of the knee.  On 
a 1996 VA examination, there were complaints of left knee 
pain and weakness.  Clinical findings consisted of crepitus 
with left knee range of motion, some left knee varus, and 
calcification of the medial collateral ligaments on X-ray.  
On a 1997 VA examination, there were complaints of left knee 
pain and occasional swelling and weakness.  Objective 
findings demonstrated that the left knee was in slight varus 
position and that there was mild quadriceps and calf muscle 
atrophy.  There was no medical evidence of swelling, 
tenderness, or instability of the left knee on the last 
examination.  A review of these records shows that the 
veteran does not meet the requirements for an increased 
rating for residuals of a left knee injury with calcific 
deposits under any the applicable codes.  Accordingly, the 
veteran's left knee injury residuals with calcific deposits 
(aside from his traumatic arthritis and limitation of motion 
of the left knee) are properly rated as 10 percent disabling.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for residuals of a left knee 
injury with calcific deposits (as separate from traumatic 
arthritis of the left knee), the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for residuals of a left knee injury with 
calcific deposits (as separate from traumatic arthritis of 
the left knee) is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

